Per Curiam.

The space involved herein was used for commercial purposes on March 1, 1943, although then part of a larger rental unit. Subsequently, but prior to the present letting, the landlords improved the entire property by installing a heating system and plumbing facilities as well as in other respects. These improvements did not have the effect of taking the demised premises out- of the category of space ‘ ‘ used or occupied ” on the “ freeze ” date so as to permit fixation of emergency rent by agreement pursuant to subdivision (e) of section 2 of the Emergency Commercial Space Rent Control Law (L. 1945, ch. 3, as amd. by L. 1945, ch. 315, as amd.); nor was such agreement authorized under section 4 of the said statute since the present tenant did not occupy the space in question on January 24, 1945. (See Joanette Juniors v. Princeway Realty Corp., 272 App. Div. 420.)
The final order should be unanimously reversed on the law, with $30 costs to appellants, and petition dismissed without prejudice to any other proceeding available to the landlords to fix the value of the premises occupied by the tenant.
Steinbrink, Rubenstein and Froessel, JJ., concur.
Final order reversed, etc.